DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 5/18/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 5, 8-9, 12-13, 17-19, 22-23, and 27 are rejected under 35 U.S.C. 102(a)(2) as being  RYU et al. US 20200351033 hereafter Ryu. 

As to Claim 1.    Ryu discloses a method of wireless communication performed by a first user equipment (UE), comprising [Fig. 1A (Depicts V2X UEs i.e. UE-1, UE-2), Fig. 3, Section 0012: A terminal in a wireless communication system is provided; the terminal configured to acquire resource pool information for sidelink communication]:
receiving, from a base station [i.e. gNB], a downlink communication [i.e. DCI/Downlink control information] that includes an indication of a sidelink [i.e. SL/V2X/D2D] grant associated with the first UE [Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)],
and identifying, based at least in part on the sidelink grant, one or more sidelink resources in which a second UE [Section 0096: UE-1 may be V2X transmission UE and UE-2 may be V2X reception UE; Alternatively, UE-1 may be V2X reception UE and the UE-2 may be V2X transmission UE] is to transmit sidelink [i.e. SL/V2X/D2D] control information (SCI) [i.e. PSCCH] to the first UE [Sections 0090, 0127, 0172: UE-2 and UE-1 may transmit/receive data and control information for V2X communication via SL (i.e. sidelink). V2X communication procedure based on resource allocation, a gNB configure V2X UE with resource pool, the resource pool denote an SL control information (i.e. SCI on PSSCH) resource pool for transmitting and receiving V2X control information. The V2X transmission UE (i.e. first UE) receives PSFCH and receives PSCCH (i.e. SCI) and PSSCH (i.e. SL data) from another UE (i.e. second UE) in a SL resource],
wherein the SCI [i.e. PSCCH] includes information associated with a sidelink data transmission from the second UE [Sections 0158, 0096: The V2X transmission UE transmit SCI to the V2X reception UE on PSCCH and SL data on PSSCH. UE-1 may be V2X transmission UE and UE-2 may be V2X reception UE; Alternatively, UE-1 may be V2X reception UE and the UE-2 may be V2X transmission UE] to the first UE [Sections 0090, 0172: UE-2 and UE-1 may transmit/receive data and control information for V2X communication via SL. The V2X transmission UE (i.e. first UE) receives PSFCH and receives PSCCH (i.e. SCI) and PSSCH (i.e. SL data see 0151) from another UE (i.e. second UE) in a SL resource].

As to Claim 5.  Ryu discloses the method of claim 1, wherein the sidelink grant [Section 0150: The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI] includes one or more fields indicating at least one of: a time gap, relative to a first slot in a sidelink resource pool associated with the first UE and the second UE, for the SCI, a hybrid automatic repeat request (HARQ) process identifier associated with the downlink communication, a new data indicator, an index of a subchannel allocation for the SCI, a frequency domain resource allocation associated with the SCI, a time domain resource allocation associated with the SCI, a physical sidelink shared channel (PSSCH) to HARQ feedback timing indication, a physical uplink shared channel (PUCCH) resource indicator for HARQ feedback associated with the downlink communication, a receive grant indicator, or a sidelink transmission configuration indicator (TCI) state associated with the first UE [Note: The above limitation recites at least one of; Sections 0119, 0150, 0151: The V2X transmitting UE sends the sidelink control information (SCI) format 1 on the PSCCH as shown in TABLE 1 such as time gap. The SL scheduling grant may include information indicating bandwidth part (BWP) (i.e Subchannel) where SL transmission is performed and in addition, the SL scheduling grant may further include resource allocation-related information of PSFCH transmitting feedback information. The SCI may further include at least one of resource application information used for SL data transmission, timing advance (TA) information, HARQ process ID; SCI include information indicating a resource where feedback information (A/N information) regarding SL data is transmitted]. 

As to Claim 8.  Ryu discloses the method of claim 1, wherein the sidelink grant is a common sidelink grant that is associated with the first UE and the second UE [Fig. 1A, Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The SL scheduling grant is information granting dynamic scheduling in SL and may be DL control information (DCI)].

As to Claim 9.  Ryu discloses the method of claim 8, wherein the downlink communication is a downlink control information (DCI) communication that is broadcasted to the first UE and the second UE [Figs. 1A, Sections 0128, 0085, 0150: The gNB configure V2X UEs via broadcast communications. All V2X UEs may receive data and control information from the base station via downlink (DL). The SL scheduling grant is information granting dynamic scheduling in SL and may be DL control information (DCI)].

As to Claim 12.      Ryu discloses the method of claim 11, wherein the sidelink grant includes one or more fields [Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI)], indicating at least one of: respective sidelink destination identifiers associated with each of the first UE and the one or more third UEs, or a sidelink transmission configuration indicator (TCI) associated with each of the first UE and the one or more third UEs [Fig. 2B, Sections 0151, 0158: The SL scheduling grant corresponds to SCI scheduling further include at least group destination identification (ID) information. SCI on PSCCH include group destination ID of UEs].

As to Claim 13.  Ryu discloses a method of wireless communication performed by a base station, comprising [Fig. 1A, Sections 0006, 0099:  Method for resource allocation in a wireless communication system. A 5G base station/eNB supporting V2X communication]:
configuring a sidelink [i.e. SL/V2X/D2D] grant associated with a first user equipment (UE) [Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)],
wherein the sidelink grant indicates one or more sidelink resources [Section 0150: The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI] in which a second UE is to transmit, to the first UE [Section 0096: UE-1 may be V2X transmission UE and UE-2 may be V2X reception UE; Alternatively, UE-1 may be V2X reception UE and the UE-2 may be V2X transmission UE], sidelink control information (SCI) [i.e. PSCCH] that includes information associated with a sidelink data [i.e. PSSCH] transmission from the second UE to the first UE [Sections 0090, 0127, 0172: UE-2 and UE-1 may transmit/receive data and control information for V2X communication via SL. V2X communication procedure based on resource allocation, a gNB configure V2X UE with resource pool, the resource pool denote an SL control information (i.e. SCI on PSSCH) resource pool for transmitting and receiving V2X control information. The V2X transmission UE (i.e. first UE) receives PSFCH and receives PSCCH (i.e. SCI) and PSSCH (i.e. SL data) from another UE (i.e. second UE) in a SL resource],
and transmitting, to the first UE, a downlink communication [i.e. DCI/Downlink control information] that includes an indication of the sidelink grant [Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)].

As to Claim 17. The method of claim 13, wherein the sidelink grant includes one or more fields indicating at least one of: a time gap, relative to a first slot in a sidelink resource pool associated with the first UE and the second UE, for the SCI, a hybrid automatic repeat request (HARQ) process identifier associated with the downlink communication, a new data indicator, an index of a subchannel allocation for the SCI, a frequency domain resource allocation associated with the SCI, a time domain resource allocation associated with the SCI, a physical sidelink shared channel (PSSCH) to HARQ feedback timing indication, a physical uplink shared channel (PUCCH) resource indicator for HARQ feedback associated with the downlink communication, a receive grant indicator, or a sidelink transmission configuration indicator (TCI) state associated with the first UE [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. The method of claim 13, wherein the sidelink grant is a common sidelink grant that is associated with the first UE and the second UE [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. The method of claim 18, wherein the downlink communication is a downlink control information (DCI) communication; and wherein transmitting the downlink communication comprises: broadcasting the DCI communication to the first UE and the second UE [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22. The method of claim 21, wherein the sidelink grant includes one or more fields indicating at least one of: respective sidelink destination identifiers associated with each of the first UE and the one or more third UEs, or a sidelink transmission configuration indicator (TCI) associated with each of the first UE and the one or more third UEs [See Claim 12 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23.     Ryu discloses a first user equipment (UE) for wireless communication, comprising [Fig. 1A (Depicts V2X UEs i.e. UE-1, UE-2), Fig. 3, Section 0012: A terminal in a wireless communication system is provided; the terminal configured to acquire resource pool information for sidelink communication]:
a memory; and one or more processors [i.e. Controller-2420] coupled to the memory, the memory and the one or more processors configured to [Fig. 24 (Structure of transmission UE (i.e. first UE)), Sections 0452, 0453: A transmission UE include a controller 2420, and a memory 2430; the memory 2430 referred to as a storage 2430. The transceiver 2410 transmit and receive a signal to and from a gNB or another UE],
receive, from a base station [i.e. gNB], a downlink communication [i.e. DCI/Downlink control information] that includes an indication of a sidelink [i.e. SL/V2X/D2D] grant associated with the first UE [Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)];
and identify, based at least in part on the sidelink grant, one or more sidelink resources in which a second UE [Section 0096: UE-1 may be V2X transmission UE and UE-2 may be V2X reception UE; Alternatively, UE-1 may be V2X reception UE and the UE-2 may be V2X transmission UE] is to transmit sidelink [i.e. SL/V2X/D2D] control information (SCI) [i.e. PSCCH] to the first UE [Sections 0090, 0127, 0172: UE-2 and UE-1 may transmit/receive data and control information for V2X communication via SL (i.e. sidelink). V2X communication procedure based on resource allocation, a gNB configure V2X UE with resource pool, the resource pool denote an SL control information (i.e. SCI on PSSCH) resource pool for transmitting and receiving V2X control information. The V2X transmission UE (i.e. first UE) receives PSFCH and receives PSCCH (i.e. SCI) and PSSCH (i.e. SL data)  from another UE (i.e. second UE) in a SL resource],
wherein the SCI [i.e. PSCCH] includes information associated with a sidelink data transmission from the second UE [Sections 0158, 0096: The V2X transmission UE transmit SCI to the V2X reception UE on PSCCH and SL data on PSSCH. UE-1 may be V2X transmission UE and UE-2 may be V2X reception UE; Alternatively, UE-1 may be V2X reception UE and the UE-2 may be V2X transmission UE] to the first UE [Sections 0090, 0172: UE-2 and UE-1 may transmit/receive data and control information for V2X communication via SL. The V2X transmission UE (i.e. first UE) receives PSFCH and receives PSCCH (i.e. SCI) and PSSCH (i.e. SL data see 0151) from another UE (i.e. second UE) in a SL resource].

As to Claim 27.    Ryu discloses a base station for wireless communication, comprising [Fig. 1A, Sections 0006, 0099:  Method for resource allocation in a wireless communication system. A 5G base station/eNB supporting V2X communication]:
 a memory [Storage-260]; and one or more processors [Controller-2620] coupled to the memory, the memory and the one or more processors configured to [Fig. 26 (structure of gNB), Section 0462: A gNB include a controller-2620, and a storage-2630]:
configure a sidelink [i.e. SL/V2X/D2D] grant associated with a first user equipment (UE) [Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)],
 wherein the sidelink grant indicates one or more sidelink resources [Section 0150: The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI] in which a second UE is to transmit, to the first UE [Section 0096: UE-1 may be V2X transmission UE and UE-2 may be V2X reception UE; Alternatively, UE-1 may be V2X reception UE and the UE-2 may be V2X transmission UE], sidelink control information (SCI) [i.e. PSCCH] that includes information associated with a sidelink data [i.e. PSSCH] transmission from the second UE to the first UE [Sections 0090, 0127, 0172: UE-2 and UE-1 may transmit/receive data and control information for V2X communication via SL. V2X communication procedure based on resource allocation, a gNB configure V2X UE with resource pool, the resource pool denote an SL control information (i.e. SCI on PSSCH) resource pool for transmitting and receiving V2X control information. The V2X transmission UE (i.e. first UE) receives PSFCH and receives PSCCH (i.e. SCI) and PSSCH (i.e. SL data) from another UE (i.e. second UE) in a SL resource];
and transmit, to the first UE, a downlink communication [i.e. DCI/Downlink control information]  that includes an indication of the sidelink grant [Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 2-7, 10-11, 14-16, 20-21, 24-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. US 20200351033 hereafter Ryu in view of Guo US 20200029318 hereafter Guo.

As to Claim 2.   Ryu discloses the method of claim 1, wherein the downlink communication is a downlink control information [i.e., DCI], and wherein the sidelink grant is a receive grant for the first UE [Fig. 1A, Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)],
Ryu is silent on (DCI) format 3_0 communication;
However, Guo teaches (DCI) format 3_0 communication [Fig. 32, Sections 0202, 0203, 0354: The gNB send DCI format X1 to a first UE to indicate a first UE to receive transmission on sidelink and in the DCI format X1. A UE can be configured or preconfigured with sidelink resource grants and use those configured sidelink grants for sidelink transmission. A serving gNB send a first DCI format X to a V2X UE-A to schedule the transmission on sidelink of UE-A; DCI format sent at slot n can include bit-field(s) one bit-field, or two bit fields].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Ryu relating to a gNB/base station transmitting SL/sidelink scheduling grant including resource information in DCI to a first UE/V2x transmission UE, with the teaching of Guo relating to gNB sending DCI format X (any positive integer) configured for sidelink grant to a first UE/V2X UE-A. By combining the methods/systems, the eNB can use any DCI format for sidelink scheduling grant for V2x/sidelink communication thereby configuring the UE with resources or necessary information to communicate with another UE using V2X/sidelink channel.

As to Claim 3.  Ryu discloses the method of claim 1 [Fig. 1A, Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)],
	Although Ryu discloses identifiers it does not explicitly state RNTI therefore is silent on wherein the sidelink grant is associated with a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE; and wherein the downlink communication includes a field indicating that the sidelink grant is for the first UE.
However, Guo teaches wherein the sidelink grant [Section 0203: A UE can be configured or preconfigured with sidelink resource grants and use those configured sidelink grants for sidelink transmission] is associated with a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE [Sections 0339, 0418, 0419: UE-A monitor DCI format X scrambled by SL-C-RNTI that is configured as the UE ID. A transmitter UE ID field contains ID that can identify the transmitter UE. A receiver UE ID field contains ID that can identify one receiver UE or one group of receive UEs],
and wherein the downlink communication includes a field indicating that the sidelink grant is for the first UE [Section 0098, 0522: A NodeB transmits DCI message, the messages are transmitted on the PDCCH using a cell radio network temporary identifier (C-RNTI) to identify the intended UE. The UE receives, from the BS, downlink control information (DCI) including sidelink resource allocation information (i.e. sidelink grant)].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Ryu relating to all V2X UEs can receive data and control information (i.e. DCI) from the base station via the DL and SL/sidelink scheduling grant including resource information in DCI with the teaching of Guo relating to sidelink grant/DCI corresponding to RNTI associated with UEs and ID fields relating to UEs. By combining the method/systems, by incorporating UE identifiers allows the specific UEs to receive the sidelink grant/messages for configuration of sidelink communication between the UEs. 

As to Claim 4.  Ryu discloses the method of claim 1, wherein the sidelink grant is associated with [Fig. 1A, Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)]: 
Although Ryu discloses identifiers it does not explicitly state RNTI therefore is silent on a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE, and a sidelink receive radio network temporary identifier (SL-Rx-RNTI) associated with the first UE; and wherein the method further comprises: determining that the sidelink grant is for the first UE based at least in part on determining that the sidelink grant is associated with the SL-Rx-RNTI and the SL-RNTI.
However, Guo teaches a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE, and a sidelink receive radio network temporary identifier (SL-Rx-RNTI) associated with the first UE [Sections 0339, 0418, 0419: UE-A monitor DCI format X scrambled by SL-C-RNTI that is configured as the UE ID. A transmitter UE ID field contains ID that can identify the transmitter UE. A receiver UE ID field contains ID that can identify one receiver UE or one group of receive UEs];
and wherein the method further comprises: determining that the sidelink grant [Section 0203: A UE can be configured or preconfigured with sidelink resource grants and use those configured sidelink grants for sidelink transmission] is for the first UE based at least in part on determining that the sidelink grant is associated with the SL-Rx-RNTI and the SL-RNTI [Section 0098, 0522: A NodeB transmits DCI message, the messages are transmitted on the PDCCH using a cell radio network temporary identifier (C-RNTI) to identify the intended UE. The UE receives, from the BS, downlink control information (DCI) including sidelink resource allocation information (i.e. sidelink grant)].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Ryu relating to all V2X UEs can receive data and control information (i.e. DCI) from the base station via the DL and SL/sidelink scheduling grant including resource information in DCI with the teaching of Guo relating to sidelink grant/DCI corresponding to RNTI associated with UEs and ID fields relating to UEs. By combining the method/systems, by incorporating UE identifiers allows the specific UEs to receive the sidelink grant/messages for configuration of sidelink communication between the UEs. 
As to Claim 6.  Ryu discloses the method of claim 1, further comprising [Sections 0085, 0150, 0127: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI). V2X communication procedure based on resource allocation, a gNB configure V2X UE with resource pool, the resource pool denote an SL control information (i.e. SCI on PSSCH) resource pool for transmitting and receiving V2X control information]:
Ryu is silent on monitoring a portion of the SCI that is transmitted in the one or more sidelink resources; and refraining from monitoring other portions of the SCI that is transmitted in one or more other sidelink resources.
However, Guo teaches monitoring a portion of the SCI that is transmitted in the one or more sidelink resources; and refraining from monitoring other portions of the SCI that is transmitted in one or more other sidelink resources [Sections 0183, 0204, 0283: The UE may expect monitor the control information. The UE can be configured with sidelink resource grant and can  start or stop using that granted sidelink resource; the UE receives one sidelink resource grant, or one DCI format to activate one sidelink resource grant then UE can be request to start use the activated sidelink resource grant for sidelink transmission. DCI allocate sidelink resources for PSCCH (i.e. SCI or sidelink control)]. 
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Ryu relating to all V2X UEs can receive data and control information (i.e. DCI) from the base station via the DL and SL/sidelink scheduling grant including resource information for SCI-SL control information (PSSCH) with the teaching of Guo relating to UE monitoring control information/SCI, and can stop or start configuration relating to sidelink resource. By combining the method/systems, the UE can monitor specific resources to use for sidelink transmission with another UE.

As to Claim 7.   Ryu discloses the method of claim 1, further comprising [Sections 0085, 0150, 0127: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI). V2X communication procedure based on resource allocation, a gNB configure V2X UE with resource pool, the resource pool denote an SL control information (i.e. SCI on PSSCH) resource pool for transmitting and receiving V2X control information]:
Ryu is silent on monitoring a portion of the SCI that is transmitted in the one or more sidelink resources; and monitoring other portions of the SCI that is transmitted in one or more other sidelink resources 
However, Guo teaches monitoring a portion of the SCI that is transmitted in the one or more sidelink resources; and monitoring other portions of the SCI that is transmitted in one or more other sidelink resources [Sections 0183, 0204, 0283, 0339: The UE may expect monitor the control information. The UE can be configured with sidelink resource grant and can start or stop using that granted sidelink resource; the UE receives one sidelink resource grant, or one DCI format to activate one sidelink resource grant then UE can be request to start use the activated sidelink resource grant for sidelink transmission. DCI allocate sidelink resources for PSCCH (i.e. SCI or sidelink control). A UE-A can monitor DCI format that schedules sidelink resource].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Ryu relating to all V2X UEs can receive data and control information (i.e. DCI) from the base station via the DL and SL/sidelink scheduling grant including resource information for SCI-SL control information (PSSCH) with the teaching of Guo relating to UE monitoring control information/SCI, configuration relating to sidelink resources. By combining the method/systems, the UE can monitor specific resources to use for sidelink transmission with another UE.

As to Claim 10.  Ryu discloses the method of claim 8, wherein the downlink communication is associated with a [Fig. 1A, Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)],
Although Ryu discloses identifiers it does not explicitly state RNTI therefore is silent on sidelink link-specific radio network temporary identifier (SL-Link-RNTI) associated with the first UE and the second UE. 
However, Guo teaches sidelink link-specific radio network temporary identifier (SL-Link-RNTI) associated with the first UE and the second UE [Sections 0098, 0339, 0419: A NodeB transmits DCI message, the messages are transmitted on the PDCCH using a cell radio network temporary identifier (C-RNTI) to identify the intended UE. UE-A monitor DCI format X scrambled by SL-C-RNTI that is configured as the UE ID. A receiver UE ID field contains ID that can identify one receiver UE or one group of receive UEs].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Ryu relating to all V2X UEs can receive data and control information (i.e. DCI) from the base station via the DL and SL/sidelink scheduling grant including resource information in DCI with the teaching of Guo relating to sidelink grant/DCI corresponding to RNTI associated with UEs and ID fields relating to UEs. By combining the method/systems, by incorporating UE identifiers allows the specific UEs to receive the sidelink grant/messages for configuration of sidelink communication between the UEs. 

As to Claim 11.  Ryu discloses the method of claim 8, wherein the downlink communication is associated with [Fig. 1A, Sections 0085, 0150: All V2X UEs may receive data and control information from the base station via downlink (DL). The gNB transmit, to the V2X transmission UE (i.e. first UE), SL (i.e. sidelink) scheduling grant including resource information for SCI, SL scheduling grant may be DL control information (DCI) transmitted on a physical DL control channel (PDCCH)],
Although Ryu discloses identifiers it does not explicitly state RNTI therefore is silent on a sidelink group radio network temporary identifier (SL-G-RNTI) associated with the first UE and one or more third UEs, and wherein the first UE and the one or more third UEs are included in a group of UEs to which the second UE is to groupcast the sidelink data transmission.
However, Guo teaches a sidelink group radio network temporary identifier (SL-G-RNTI) associated with the first UE and one or more third UEs, and wherein the first UE and the one or more third UEs are included in a group of UEs to which the second UE is to groupcast [Section 0215: Sidelink transmission is associated with groupcast] the sidelink data transmission [Sections 0098, 0339, 0419, 0461: A NodeB transmits DCI message, the messages are transmitted on the PDCCH using a cell radio network temporary identifier (C-RNTI) to identify the intended UE. UE-A monitor DCI format X scrambled by SL-C-RNTI that is configured as the UE ID. A receiver UE ID field contains ID that can identify one receiver UE or one group of receive UEs. The UE is configured with different SCI formats for unicast/groupcast and broadcast].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Ryu relating to all V2X UEs can receive data and control information (i.e. DCI) from the base station via the DL and SL/sidelink scheduling grant including resource information in DCI with the teaching of Guo relating to sidelink grant/DCI corresponding to RNTI associated with UEs and ID fields relating to UEs. By combining the method/systems, by incorporating UE identifiers allows the specific UEs to receive the sidelink grant/messages for configuration of sidelink communication between the UEs. 

As to Claim 14. The method of claim 13, wherein the downlink communication is a downlink control information (DCI) format 3_0 communication; and wherein the sidelink grant is a receive grant for the first UE [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15. The method of claim 13, wherein the sidelink grant is associated with a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE; and wherein the downlink communication includes a field indicating that the sidelink grant is for the first UE [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 16. The method of claim 13, wherein the sidelink grant is associated with: a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE, and a sidelink receive radio network temporary identifier (SL-Rx-RNTI) associated with the first UE [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. The method of claim 18, wherein the downlink communication is associated with a sidelink link-specific radio network temporary identifier (SL-Link-RNTI) associated with the first UE and the second UE [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. The method of claim 18, wherein the downlink communication is associated with a sidelink group radio network temporary identifier (SL-G-RNTI) associated with the first UE and one or more third UEs, and wherein the first UE and the one or more third UEs are included in a group of UEs to which the second UE is to groupcast the sidelink data transmission [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24. The first UE of claim 23, wherein the downlink communication is a downlink control information (DCI) format 3_0 communication; and wherein the sidelink grant is a receive grant for the first UE [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 25. The first UE of claim 23, wherein the sidelink grant is associated with a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE; and wherein the downlink communication includes a field indicating that the sidelink grant is for the first UE [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 26. The first UE of claim 23, wherein the sidelink grant is associated with: a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE, and a sidelink receive radio network temporary identifier (SL-Rx-RNTI) associated with the first UE; and wherein the one or more processors are further configured to: determine that the sidelink grant is for the first UE based at least in part on determining that the sidelink grant is associated with the SL-Rx-RNTI and the SL-RNTL [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 28. The base station of claim 27, wherein the downlink communication is a downlink control information (DCI) format 3_0 communication; and wherein the sidelink grant is a receive grant for the first UE [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29. The base station of claim 27, wherein the sidelink grant is associated with a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE; and wherein the downlink communication includes a field indicating that the sidelink grant is for the first UE [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 30. The base station of claim 27, wherein the sidelink grant is associated with: a sidelink radio network temporary identifier (SL-RNTI) associated with the first UE and the second UE, and a sidelink receive radio network temporary identifier (SL-Rx-RNTI) associated with the first UE [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Desai et al. US 2019/0052436 in particular Section [0020] A method includes receiving, by a first mobile device from a second mobile device, scheduling information associated with a data packet on control resources; The control resources include a PSCCH; The scheduling information includes SCI. The method includes receiving, by the first mobile device from the second mobile device, a data packet on resources indicated by the transmission information. 
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477